                               IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                        NORTHERN DIVISION

ANNIE WOODLAND, INDIVIDUALLY AND
ON BEHALF OF ALL HEIRS AT LAW AND
WRONGFUL DEATH BENEFICIARIES
OF EDDIE DEFRANCE, III, DECEASED                                                                   PLAINTIFFS

V.                                                                 CAUSE NO. 3:18-cv-00556-HTW-LRA

WARREN COUNTY, MISSISSIPPI,
WARREN COUNTY BOARD OF SUPERVISORS,
SHERIFF MARTIN PACE, IN HIS OFFICIAL AND
PERSONAL CAPACITIES, PATRICIA KINNARD,
IN HER OFFICIAL AND PERSONAL CAPACITIES;
DR. JOHN FORD, IN HIS OFFICIAL AND PERSONAL CAPACITIES;
LINDA S. PUGH, IN HER OFFICIAL AND PERSOANL CAPACITIES;
JOSEPH BROWN, IN HIS OFFICIAL AND PERSONAL CAPACITIES;
DOUGLAS A. HADAD, IN HIS OFFICIAL AND PERSONAL CAPACITIES;
AND JOHN DOES 1-10                                      DEFENDANTS


                                                      ORDER


         BEFORE THIS COURT are the following motions: (1) Motion for Judgment on the

Pleadings as to State Law Claims [Docket no. 11], filed by Defendants Joseph Brown, Douglas A.

Hadad, Patricia Kinnard, Martin Pace, Linda S. Pugh (hereinafter collectively referred to as “the

Individual Defendants”) and Defendant Warren County, Mississippi; (2) Motion for Judgment on the

Pleadings as to Federal Law Claims Alleged Against them Individually [Docket no. 13] filed by the

Individual Defendants; and (3) Plaintiffs’ Amended Motion for Leave to Amend Complaint 1 [Docket

no. 24]. For the reasons stated below, this Court GRANTS Plaintiffs’ motion for leave to amend

their complaint. Permitting an amendment has consequences: this Court must dismiss Defendants’

motions for judgment on the pleadings.


         1
          Plaintiffs filed their first Motion for Leave to Amend Complaint on January 28, 2019 [Docket no. 23]; however,
this document was improperly filed and incorrectly labeled. Plaintiffs filed their Amended Motion for Leave to Amend
Complaint on January 30, 2019.
                                                               1
                          I.       PROCEDURAL FACTS AND BACKGROUND

        This case arises out of the death of Eddie DeFrance, III. At the time of his death on April 3,

2017, DeFrance was an inmate at the Warren County, Mississippi Detention Center 2.

        Plaintiffs Annie Woodland, individually and on behalf of all heirs at law and wrongful death

beneficiaries of Eddie DeFrance, III, deceased (hereinafter “Plaintiffs”) filed on August 17, 2018,

their original Complaint. [Docket no. 1]. This original Complaint asserted both federal and state law

claims, as follows: (1) Fourth Amendment Unreasonable Denial of Medical Treatment; (2)

Fourteenth Amendment Violation (footnote) of Procedural and Substantive Due Process Rights; (3)

Eighth Amendment Cruel and Unusual Punishment; (4) Unconstitutional Failure to Train and

Supervise; (5) Deliberate Indifference; (6) Assault and Battery; (7) Negligence; (8) Negligent

Infliction of Emotional Distress; and (9) Wrongful Death.

        On November 16, 2018, Defendants filed a Motion for Judgment on the Pleadings as to the

state law claims. [Docket no. 11]. To date, Plaintiffs have not filed a response in opposition to

Defendants’ assertion that all state law causes of action against them should be dismissed; instead,

Plaintiffs filed a proposed Amended Complaint with their Motion for Leave to Amend Complaint

[Docket no. 24], which retracts all state law causes of actions against Defendants. Plaintiffs specify

that their request to amend their Complaint is “to clarify constitutional claims and provide further

detail.” [Docket no. 24 ¶ 6]. The proposed amended claims are: (1) Fourth Amendment Unreasonable

Denial of Medical Treatment; (2) Violation of Procedural and Substantive Due Process Rights; (3)

Eighth Amendment Cruel and Unusual Punishment; (4) Unconstitutional Failure to Train and

Supervise; and (5) Deliberate Indifference. [Docket no. 24-1].




        2
            More specifically, Mr. DeFrance passed away at Saint Dominic’s Hospital in Jackson, Mississippi after being
airlifted to the facility from the Warren County, Mississippi Detention Center.

                                                               2
         The Individual Defendants named herein also filed on November 16, 2018, a Motion for

Judgment on the Pleadings as to the federal claims asserted against them in their individual capacities

[Docket no. 13]. Defendants’ Motion asserts that the individual defendants are immune from this

suit, which is brought under 42 U.S.C. § 1983 3. On the same day, the Individual Defendants filed a

Motion to Stay Case. [Docket no. 15]. United States Magistrate Judge Linda R. Anderson granted

the Individual Defendants’ motion and ordered this matter be stayed pending this Court’s ruling on

the movants’ qualified immunity defense. [Docket no. 16]. Plaintiffs filed on January 28, 2019, their

response in opposition to Defendants’ motion and memorandum in support thereof 4. [Docket nos.

21 and 22].

          Defendants now urge this court to dismiss all constitutional claims against the Individual

Defendants, contending that no amendment to the Complaint would enable Plaintiffs to overcome

the Individual Defendants’ qualified immunity defense and exemption from suit under § 1983.

[Docket no. 31]. This contention obviously precedes this Court’s actual action on Plaintiffs’ motion.

         Finally, pursuant to the parties’ agreed upon terms, on February 5, 2020, this Court entered

Agreed Orders [Docket nos. 43 and 44] dismissing Defendants Warrant County Board of Supervisors

and Defendant John Ford, M.D. from this case. The Court now turns to the remaining Defendants’

motions for judgment on the pleadings and Plaintiffs’ request to amend their original Complaint.




         3
             Section 1983 provides, in pertinent part, “[e]very person who, under color of [state law], subjects . . . any
citizen . . thereof to the deprivation of any rights, privileges, or immunities secured by the Constitution and laws, shall
be liable to the party injured.”
          Law enforcement officials, “like other public officials acting within the scope of their official duties, are shielded
from claims of civil liability, including § 1983 claims, by qualified immunity.” Morris v. Dillard Dept. Stores, Inc. 277
F.3d 743, 753 (5th Cir 2001).
         4
          The Court retroactively granted Plaintiffs’ motion for extension of time to file their response to Defendants’
motions for summary judgment on September 9, 2019; therefore, Plaintiffs’ opposition brief is accepted as timely. See
Docket no. 37.
                                                                   3
                                                II.      DISCUSSION

         A. Plaintiff’s Amended Motion for Leave to Amend Complaint

         Plaintiffs filed their Motion for Leave to Amend under the authority of Federal Rule of Civil

Procedure 15(a) 5. On its face, Plaintiffs’ proposed Amended Complaint omits all state law causes of

actions against the Defendants and withdraws Warren County Board of Supervisors as a defendant

in this matter. 6 Plaintiffs now propose amendments to the original Complaint to include detailed

facts allegedly to better aid this Court in its analysis of Plaintiffs’ constitutional claims against the

Individual Defendants 7. These proposed amendments include the following additional facts:

         •   At the time of his incarceration, Mr. DeFrance had already been sentenced to ten (10)
             years with the Mississippi Department of Corrections (“MDOC”), thereby triggering
             Plaintiffs’ Eighth Amendment Claims. [See Notice of Criminal Disposition and
             Sentencing Order attached as Exhibits “B” and “C” to Plaintiff’s Amended Complaint,
             Docket no. 24-1].

         •   Defendants were aware of Mr. DeFrance’s alcohol dependency and medical history due
             to the Sentencing Order and from previous community involvement. [Docket 24-1, ¶¶
             16-17].

         •   When Mr. DeFrance was booked into the Warren County Detention Center (“WCDC”),
             he had with him his blood pressure medication, Amlodipine Besylate 5 mg, and
             Defendant Nurse Kinnard created a medicine bag for Mr. DeFrance concerning this
             prescription. [ Docket no. 24-1, ¶¶ 18-19, See also Exhibits “D” and “C” to Docket no.
             24-1].


         5
            Fed.R.Civ.P. 15(a) states:
(a) AMENDMENTS BEFORE TRIAL.
(1) Amending as a Matter of Course. A party may amend its pleading once as a matter of course within:
(A) 21 days after serving it, or
(B) if the pleading is one to which a responsive pleading is required, 21 days after service of a responsive pleading or
21 days after service of a motion under Rule 12(b), (e), or (f), whichever is earlier.
(2) Other Amendments. In all other cases, a party may amend its pleading only with the opposing party’s written
consent or the court’s leave. The court should freely give leave when justice so requires.
          (3) Time to Respond. Unless the court orders otherwise, any required response to an amended pleading must be
made within the time remaining to respond to the original pleading or within 14 days after service of the amended
pleading, whichever is later.
         6
          See Docket no. 43, Agreed Order dismissing all claims against Defendant Warren County Board of
Supervisors.
         7
          The proposed Amended Complaint asserts causes of action against Dr. John Ford; however, Dr. Ford has since
been effectively dismissed with prejudice from this suit. See Agreed Order of Dismissal, Docket no. 44.
                                                               4
       •   Defendant Nurse Kinnard called in an Ativan prescription over the phone on March 27,
           2017 at approximately 3:00 PM from People’s Drug Store. [Docket no. 24-1, ¶ 29. See
           also Exhibit “F” to Docket 24-1].

       •   Statements obtained from the Vicksburg Fire Department Ambulance Service medical
           records indicating that “staff reported to [EMT Kevin Courtney] that Mr. DeFrance had
           a history of clonic tonic seizures and that he had had a seizure that day, but no one
           knows how long it lasted…[and] that…the nurse found Mr. DeFrance on the floor with
           urine of the floor and bed mat.” [Docket no. 24-1, ¶¶ 46-47].

       •   Statements obtained from the River Region Hospital records regarding Defendant Nurse
           Kinnard’s leading up to Mr. DeFrance’s admission to the hospital. [Docket no. 24-1,
           ¶¶50-55, See also Exhibit “G” to Docket no. 24-1].


       Rule 15(a) directs that leave to amend “shall be freely given when justice so requires.” Dussoy

v. Gulf Coast Investment Corp., 660 F.2d. 594, 598 (5th Cir. 1981). The Fifth Circuit explains that

“unless there is substantial reason to deny leave to amend, the discretion of the district court is not

broad enough to permit denial.” Id.

       Rule 15(a) does not establish a time limit for amending a complaint before trial; instead, the

Fifth Circuit has held that the trial court should consider five factors when determining whether to

allow a plaintiff to amend the complaint: “1) undue delay, 2) bad faith or dilatory motive, 3) repeated

failure to cure deficiencies in previous amendments, 4) undue prejudice to the opposing party, and

5) futility of the amendment.” Smith v. EMC Corp., 393 F.3d 590, 595 (5th Cir. 2004).

       This Court has considered the foregoing factors and finds that Plaintiffs should be granted

leave to amend their Complaint and assert supplementary facts in support of their constitutional

claims against the Individual Defendants. There has been no undue delay here, and Plaintiffs have

not previously amended their Complaint. The Court further finds that this case has been stayed since

November 16, 2018; no discovery has been conducted in the matter and Defendants have not shown

that they would be prejudiced by the proposed amendments to Plaintiffs’ Complaint.




                                                      5
          B. Defendants’ Motion for Judgment on the Pleadings as to State Law Claims

          Inasmuch as the proposed Amended Complaint omits any state law claims against

Defendants, this Court construes Plaintiffs’ omissions as withdrawal of any state law causes of action

in this matter. The Court further notes that Plaintiffs have failed to file any response in opposition to

Defendants’ Motion for Judgment on the Pleadings as to the state law claims, despite the grant of

additional time to do so 8. The Court, therefore, grants Defendants’ Motion [Docket no. 11] and

hereby dismisses all state law causes as action against Defendants as moot.

          C. Defendants’ Motion for Judgment on the Pleadings as to Federal Law Claims

          Defendants, in support of their Motion for Judgment on the Pleadings as to the federal law

claims against them individually, moved for a detailed reply to their qualified immunity defense.

Qualified immunity is a judicially created affirmative defense that must be raised by the government

defendant in the answer to a § 1983 claim. Siegert v. Gilley, 500 U.S. 226, 231 (1991)(internal

citations omitted). This defense is available to government officials performing discretionary

functions “insofar as their conduct does not violate a clearly established statutory or constitutional

right of which a reasonable person would have known.” Harlow v. Firzgerald, 457 U.S. 800, 812

(1982).

          “A district court’s discretion not to [require the plaintiff submit a detailed reply to the

qualified immunity defense] is narrow…when greater detail might assist.” Schultea v. Wood, 43 F3d

1427, 1434 (5th Cir. 1995). Plaintiffs herein have provided greater detail in support of their federal

law claims against the Individual Defendants, both in their amended memorandum in opposition to

Defendants’ motion for judgment as to the federal law claims and their proposed Amended

Complaint.



          8
              See Order to Show Cause, Docket no. 37.
                                                        6
       In light, however, of this Court’s decision to grant Plaintiffs’ motion to amend their original

Complaint, this Court denies Defendants’ Motion for Judgment on the Pleadings as to the Federal

Law Claims [Docket no. 13].

                                      III.       CONCLUSION

       IT IS, THEREFORE, ORDERED that Plaintiffs’ Motion to Amend Complaint

[Docket no. 24] is hereby GRANTED.

       IT IS FURTHER ORDERED that Defendants’ Motion for Judgment on the Pleadings

as to State Law Claims [Docket no. 11] is GRANTED and all state law claims against the

Defendants are dismissed as MOOT.

       IT IS FINALLY ORDERED that since this Court has allowed Plaintiffs to add new

facts in their Amended Complaint, Defendants’ Motion for Judgment on the Pleadings as to

Federal Law Claims [Docket no. 13 ] is, for now, hereby DENIED, but such a motion may be

re-urged if Defendants are still under the impression that the federal claims are vulnerable to

dismissal.

       SO ORDERED THIS THE 25TH DAY OF MARCH, 2020.

                                                     /s/HENRY T. WINGATE
                                                     UNITED STATES DISTRICT JUDGE




                                                     7
